October 24, 2011 Mr. Stacey E. Hong President, Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 RE:Contractual Waivers and Reimbursements Dear Mr. Hong: Golden Capital Management, LLC (the “Adviser”) agrees to waive its investment advisory fee and reimburse expenses as necessary to ensure that total annual operating expenses (excluding taxes, interest, portfolio transaction expenses, acquired fund fees and expenses and extraordinary expenses) for Golden Large Cap Core Fund and Golden Small Cap Core Fund do not exceed the levels listed below through the period from November 1, 2011 through October 31, 2012: Golden Large Cap Core Fund – Institutional Shares0.70% Golden Large Cap Core Fund – Investor Shares0.95% Golden Small Cap Core Fund – Institutional Shares1.10% Golden Small Cap Core Fund – Investor Shares1.35% This agreement can only be terminated or amended upon the approval of the Forum Funds’ Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Fund.Unless otherwise amended or terminated, this agreement will terminate on October 31, 2012. Very truly yours, By:/s/ Greg W. Golden Name: Greg W. Golden Title:President
